
	

113 SRES 135 IS: Designating the week of October 7 through October 13, 2013, as “Naturopathic Medicine Week” to recognize the value of naturopathic medicine in providing safe, effective, and affordable health care.
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 135
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Ms. Mikulski submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week of October 7 through
		  October 13, 2013, as Naturopathic Medicine Week to recognize the
		  value of naturopathic medicine in providing safe, effective, and affordable
		  health care.
	
	
		Whereas, in the United States, 75 percent of all health
			 care spending is for the treatment of preventable chronic illnesses, including
			 high blood pressure, which affects 68,000,000 people in the United States, and
			 diabetes, which affects 26,000,000 people in the United States;
		Whereas nearly two-thirds of adults in the United States
			 are overweight or obese and, consequently, at risk for serious health
			 conditions, such as high blood pressure, diabetes, cardiovascular disease,
			 arthritis, and depression;
		Whereas 70 percent of people in the United States
			 experience physical or nonphysical symptoms of stress, which can contribute to
			 chronic health conditions, such as high blood pressure, obesity, and
			 diabetes;
		Whereas the aforementioned health conditions are among the
			 most preventable health conditions and are especially responsive to the
			 preventive, whole-person approach favored by naturopathic medicine;
		Whereas naturopathic medicine provides noninvasive,
			 holistic treatments that support the inherent self-healing capacity of the
			 human body and encourage self-responsibility in health care;
		Whereas naturopathic medicine reduces health care costs
			 because of its focus on patient-centered care, the prevention of chronic
			 illnesses, and early intervention in the treatment of chronic illnesses;
		Whereas naturopathic physicians attend 4-year, graduate
			 level programs with rigorous admission requirements at institutions that are
			 recognized by the Department of Education;
		Whereas naturopathic physicians are especially skilled in
			 treating chronic illnesses, such as diabetes, asthma, autoimmune disorders, and
			 gastrointestinal disorders, because of their focus on whole-body medicine
			 rather than symptom management;
		Whereas naturopathic physicians are trained to serve as
			 primary care physicians and can help redress the shortage of primary care
			 providers in the United States;
		Whereas naturopathic physicians are trained to refer
			 patients to conventional physicians and specialists when necessary;
		Whereas patients of naturopathic physicians report higher
			 patient satisfaction and health improvement than patients of conventional
			 medicine;
		Whereas the profession of naturopathic medicine is
			 dedicated to providing health care to underserved populations;
		Whereas naturopathic medicine provides consumers in the
			 United States with more choice in health care, in line with the increased use
			 of a variety of integrative medical treatments; and
		Whereas the Patient Protection and Affordable Care Act
			 (Public Law 111–148; 124 Stat. 119) requires that insurers include and
			 reimburse licensed health care providers, including naturopathic physicians, in
			 health insurance plans: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of October 7 through October 13, 2013, as Naturopathic Medicine
			 Week;
			(2)recognizes the
			 value of naturopathic medicine in providing safe, effective, and affordable
			 health care; and
			(3)encourages the
			 people of the United States to learn about naturopathic medicine and the role
			 that naturopathic physicians play in preventing chronic and debilitating
			 illnesses and conditions.
			
